DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 13-15, and 17-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-10, and 23-24 are allowed because the closest prior art of record fails to disclose an inductive power transmitter comprising: one or more source coils selectively electrically driven by the switch mode inverter and a plurality of resonant coils magnetically coupled to the source coils but not electrically connected to the switch mode inverter in combination with the rest of the limitations of the base claim.  Claims 11 and 13-15 are allowed because the closest prior art of record fails to disclose an inductive power transmitter wherein the source coils are energized by a switch mode inverter, according to an inductive power transfer frequency and a duty cycle in combination with the rest of the limitations of the base claim.  Claims 18-22 and 31-33 are allowed because the closest prior art of record fails to disclose a plurality of resonant coils magnetically coupled  to each of the one or more transmitter coils but not electrically coupled to the inverter and a controller configured to selectively energize one or more transmitter coils using the inverter and to optionally selectively enable one or more associated resonant coils using one or more corresponding switches in combination with the rest of the limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CASSANDRA F COX/Primary Examiner, Art Unit 2849